
	
		II
		112th CONGRESS
		1st Session
		S. 1269
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2011
			Ms. Snowe (for herself,
			 Mrs. Murray, and
			 Mr. Bingaman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary
		  Education Act of 1965 to require the Secretary of Education to collect
		  information from coeducational secondary schools on such schools’ athletic
		  programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 High School Data Transparency Act of
			 2011.
		2.Disclosure of
			 statistics on equality in athletic programsSubpart 2 of part E of title IX of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7901 et seq.) is amended by adding at the end the
			 following:
			
				9537.Disclosure of
				statistics on equality in athletic programs
					(a)In
				generalThe Secretary shall
				collect, annually, for the immediately preceding academic year, from each
				coeducational secondary school that receives Federal financial assistance that
				has an interscholastic athletic program, the following information:
						(1)The total number of male and female
				students that attended the school, fully disaggregated and cross-tabulated by
				gender and race or ethnicity.
						(2)A listing of the teams that competed in
				athletic competition and for each such team the following data:
							(A)The season in which the team
				competed.
							(B)The total number of male and female
				participants as of the day of the first scheduled contest for the team, fully
				disaggregated and cross-tabulated by gender and race or ethnicity.
							(C)The total expenditures for the team,
				including the following data:
								(i)The travel expenditures.
								(ii)The equipment expenditures (including any
				equipment replacement schedule).
								(iii)The uniform expenditures (including any
				uniform replacement schedule).
								(iv)The expenditures for facilities, including
				medical facilities, locker rooms, fields, and gymnasiums.
								(v)The total number of trainers and medical
				personnel, and for each trainer or medical personnel an identification of such
				person’s—
									(I)gender; and
									(II)employment status
				(including whether such person is assigned to the team full-time or part-time,
				and whether such person is a head or assistant trainer or medical services
				provider) and duties other than providing training or medical services.
									(vi)The expenditures for publicity for
				competitions.
								(D)The total number of coaches, and for each
				coach an identification of such coach’s—
								(i)gender; and
								(ii)employment status
				(including whether such coach is assigned to the team full-time or part-time,
				and whether such coach is a head or assistant coach) and duties other than
				coaching.
								(E)The total number of competitive events (in
				regular and nontraditional seasons) scheduled, and for each an indication of
				what day of the week and time the competitive event was scheduled.
							(F)Whether such team participated in
				postseason competition, and the success of such team in any postseason
				competition.
							(b)Disclosure of
				information to students and publicA coeducational secondary
				school described in subsection (a) shall—
						(1)make available to
				students and potential students, upon request, and to the public, the
				information contained in reports by the school under this section by October 15
				for the previous school year; and
						(2)ensure that all
				students at the school are informed of their right to request such
				information.
						(c)Submission;
				information availabilityOn an annual basis, each coeducational
				secondary school described in subsection (a) shall provide the information
				contained in each report by the school under this section to the Secretary not
				later than 15 days after the date that the school makes such information
				available under subsection (b).
					(d)Duties of the
				SecretaryThe Secretary shall—
						(1)ensure that
				reports under this section are posted on the Department of Education's Web site
				within a reasonable period of time; and
						(2)not later than 180
				days after the date of enactment of the High
				School Data Transparency Act of 2011—
							(A)notify all
				secondary schools in all States regarding the availability of information under
				subsection (b); and
							(B)issue guidance to
				all schools on how to collect and report the information required under this
				section.
							.
		
